Exhibit 10.2


   
 
1. CONTRACT ID CODE
   
PAGE OF PAGES
1        2
 
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
   

           
 
 
2. AMENDMENT/MODIFICATION NO.
00001
 
3. EFFECTIVE DATE
03/21/2012
   
4. REQUISITION/PURCHASE REQ. NO.
0000HCGE-2012-44127
   
5. PROJECT NO. (If applicable)

 
6. ISSUED BY
 
CODE
   
8219
   
7. ADMINISTERED BY (If other than Item 6)
   
CODE
     
8219
 
Centers for Disease Control and Prevention
(CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA 30341-5539
   
Centers for Disease Control and Prevention (CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA 30341-5539

 
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
   
(√)
   
9A. AMENDMENT OF SOLICITATION NO.
 
EMERGENT BIODEFENSE OPERATIONS LANSING LLC
3500 N MARTIN LUTHER KING JR BLVD # 1

LANSING, MI 48906-2933
   

   

   

   
9B. DATED (See Item 11)
   

   

       
X
 
10A. MODIFICATION OF CONTRACT/ORDER NO.
200-2011-42084
     
 
   
10B. DATED (See Item 13)
 
CODE 026498018
 
FACILITY CODE
   
09/30/2011
 
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 
£ The above numbered solicitation is amended as set forth in item 14. The hour
and date specified for receipt of Offers __ is extended, __ is not extended.
Offer's must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning ________copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
 
12. ACCOUNTING AND APPROPRIATION DATA (If required)
 
939ZTGA 2642 2012 75-X-0956 5664711101 Increase $[**]
 
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
(√)
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 

 

 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 

 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 

 

   

x 
 
D. OTHER (Specify type of modification and authority)
 
FAR 52.217-6, Option for Increased Quantity.
 
E. IMPORTANT: Contractor S is not, £ is required to sign this document and
return _____ copies to the issuing office.
 
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
 
The purpose of this modification is to:
a. Increase the quantity of doses for CLIN 0001 to [**] doses
b. As a result of this modification, total contract value and total funding are
increased by $[**]from $125,009,128.00 to $[**]
c. Except as provided herein, all terms and conditions of the document
referenced in 10A, as heretofore changed, remains unchanged and in full force
and effect.

 
Except as provided herein, all terms and conditions of the document referenced
in item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
 
15A. NAME AND TITLE OF SIGNER (Type or print)
   
16A. NAME OF CONTRACTING OFFICER
 

   

Christine N. Godfrey
 
15B. CONTRACTOR/OFFEROR
 
15C. DATE SIGNED
   
16B. UNITED STATES OF AMERICA
   
16C. DATE SIGNED
                 

   
03/21/2012
         
BY /s/ Christine N. Godfrey
 
(Signature of person authorized to sign)
 
(Signature of Contracting Officer)
         
NSN 7540-01-152-8070
PREVIOUS EDITION UNUSABLE
     
30-105
 
STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243
 




--------------------------------------------------------------------------------


 
200-2011-42084 00001
Page 2 of 2


ITEM
 
SUPPLIES/SERVICES
QTY/UNIT
 
UNIT PRICE
   
EXTENDED PRICE
   
00001
 
BioThrax doses
[**]upon date of delivery
[**]
To be delivered in accordance with the contract delivery schedule.
[**]Doses
 
$
[
**]
 
$
[
**]
     
Line(s) Of Accounting:
939ZTGA 2642 2012  75-X-0956
5664711101 $[**]
 
               






